COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       In re William H. Atwell, II

Appellate case number:     01-18-01066-CV

Trial court case number: 463026

Trial court:               Probate Court No 3 of Harris County

         By order dated January 7, 2019, this Court abated this proceeding and remanded to the trial
court to allow the successor respondent to reconsider the ruling challenged. On February 15, 2019,
relator filed a notice attaching an order signed February 15, 2019, refusing to set aside the previous
ruling.
       Accordingly, we REINSTATE the proceeding on the active docket.
        The Court directs real party in interest, Gena Atwell, to file a response to the petition for
writ of mandamus by April 2, 2019.
       It is so ORDERED.

Judge’s signature: ___/s/ Justice Peter Kelly_____________________
                    Acting individually  Acting for the Court


Date: __March 12, 2019__